Justice NIGRO,
dissenting.
Unlike the majority, I would reverse the order of the Commonwealth Court as I believe that the arbitrator’s award in this case must be affirmed under the deferential essence test that is traditionally applied in the labor arbitration setting. See State System of Higher Education (Chey-ney Univ. v. State College Univ. Prof. Ass’n (PSEA-NEA)), 560 Pa.135, 743 A.2d 405, 413 (1999). Indeed, like Justice Say-lor, I see no evidence in the record that the arbitrator’s intent in fashioning the remedy at issue was punitive. To the contrary, it appears clear that the arbitrator was merely attempting to make the union whole for injuries it found the union to have suffered as a result of the City’s violation of the parties’ collective bargaining agreement. As such, while I might agree in principle that the award was excessive, I nevertheless conclude that it was “rationally derived from” the collective bargaining agreement and must therefore be upheld. Id. at 413.
I further note that I do not agree with Justice Saylor that the facts of this case warrant application of the modified essence test, which this Court has stated requires moderation of “the usual degree of deference to be accorded an arbitrator’s award ... in a situation in which the arbitrator’s interpretation of the agreement led to the governmental employer relinquishing essential control over the public enterprise, i.e., those powers essential to its ability to discharge its functions.” Greene County v. District 2, United Mine Workers of America, 578 Pa. 347, 852 A.2d 299, 308 (2004). It is important to note that this Court has typically only applied this modified test in situations in which an arbitrator has reinstated an employee whom the public employer has discharged in furtherance of its core public functions. See, e.g., Greene County, supra (modified *380test applies when arbitrator reinstates employee whom Children and Youth Services has discharged for poor record-keeping practices); City of Easton v. American Federation of State, County and Municipal Employees, 562 Pa. 438, 756 A.2d 1107 (2000) (modified test applies when arbitrator reinstates employee whom City has fired for committing theft); Office of Attorney General v. Council 13, American Federation of State, County and Municipal Employees, AFL-CIO, 577 Pa. 257, 844 A.2d 1217 (2004) (modified test does not apply when arbitrator reinstates employee whom the Office of the Attorney General discharged for off-duty misconduct). Moreover, I would not apply it here, where the arbitrator did not reinstate a discharged employee and it simply cannot be said that the City’s actions in entering into three competitively-bid inspection contracts with non-Union firms was in proper furtherance of its core public functions.